IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00078-CV

   IN RE HAMPTON ROADS LANDSCAPING & LAWN CARE, LLC
                AND MARK RYAN TAYLOR


                                Original Proceeding



                           MEMORANDUM OPINION

      Relators’ Petition for Writ of Mandamus, filed on February 27, 2019, is denied. The

stay ordered by the Court on February 28, 2019 is lifted.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
        Justice Davis, and
        Justice Neill
Stay lifted
Petition denied
Opinion delivered and filed April 24, 2019
[OT06]